Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-27-2007

Opdycke v. Stout
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1000




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Opdycke v. Stout" (2007). 2007 Decisions. Paper 1198.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1198


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 06-1000


                              CATHERINE OPDYCKE,
                                                     Appellant
                                          v.

                       EDWARD J. STOUT, JR., Police Officer;
                HADDON STEIN, Sergeant; JAMES L. FERGUSON,
             Captain; FRANKLIN TOWNSHIP POLICE DEPARTMENT;
                 STEPHANIE CAREY, Health Officer; FRANKLIN
             TOWNSHIP DEPARTMENT OF HEALTH; KEN W. DALY,
                    Township Manager; FRANKLIN TOWNSHIP



                     Appeal from the United States District Court
                              for the District of New Jersey
                         (D.C. Civil Action No. 03-cv-04880)
                     District Judge: Honorable Mary Little Cooper


                      Submitted Under Third Circuit LAR 34.1(a)
                                   April 20, 2007

                     Before: McKEE and AMBRO, Circuit Judges,
                              and MICHEL,* Chief Judge

                            (Opinion filed: April 27, 2007)




      *
        Honorable Paul R. Michel, Chief Judge, United States Court of Appeals for the
Federal Circuit, sitting by designation.
                                          OPINION


AMBRO, Circuit Judge.

       Catherine Opdycke appeals the dismissal of her twenty-two count complaint. The

pleading sets out claims under the Fourth, Fifth, and Sixth Amendments to the U.S.

Constitution against Franklin Township (New Jersey), the Franklin Township Police

Department and three of its police officers, and the Franklin Township Health

Department and two of its employees. There are as well claims under New Jersey

statutory and common law and the New Jersey Constitution against the same defendants.

Though this “shotgun complaint” usually creates “a task that can be quite onerous” for

courts,1 resolving the issues in this particular appeal is fairly simple.2 That is because,

prior to bringing this action in the District Court, Opdycke already had sued these

defendants in New Jersey Superior Court on the same matter; therefore, these claims are

barred from being brought in federal court.




       1
       Strategic Income Fund, L.L.C. v. Spear, Leeds & Kellogg Corp., 305 F.3d 1293,
1295 (11th Cir. 2002) (“The typical shotgun complaint contains several counts, each one
incorporating by reference the allegations of its predecessors, leading to a situation where
most of the counts (i.e., all but the first) contain irrelevant factual allegations and legal
conclusions.”); see also OHC Liquidation Trust v. Credit Suisse First Boston (In re
Oakwood Homes Corp.), 340 B.R. 510, 525 & n.4 (Bankr. D. Del. 2006).
       2
        This is not to lend our approval to such an unfocused manner of pleading.

                                               2
                                             I.

       Unlike the complaint itself, the events forming its basis are straightforward. On

September 6, 2001, after a summer of complaints and related correspondence, Society

Hill Condominiums filed an action in New Jersey Superior Court seeking to enjoin

Opdycke from harboring any more cats than the 38 already living in her unit. Opdycke

was suffering from depression and, at the time, was experiencing an allergic reaction to

her medication that prevented her from adequately caring for the animals. On September

8th, a neighbor called Franklin Township police out of concern for Opdycke’s welfare,

and she was voluntarily taken to the hospital, remaining there for nine days.

       Meanwhile, word of the one-species zoo in Opdycke’s condominium was

spreading throughout official Franklin Township. Soon after Opdycke was admitted to

the hospital, her daughter gave access to Animal Control to remove the orphaned felines.

They herded all but two of them, and on September 10th they returned, set traps, and

collected the stragglers. Also that day, at the request of Animal Control, Stephanie Carey

from Franklin Township’s Department of Health inspected the condominium, likewise

receiving access from Opdycke’s daughter. Carey returned the next day and posted a

Notice to Abate a Nuisance Affecting Public Health that, inter alia, declared the unit unfit

for human habitation and gave Opdycke 30 days to have her home professionally cleaned.

Opdyke’s daughter informed her of the notice at the hospital within two days of its

posting.

       Despite the Notice of Abatement, when Opdycke was released from the hospital

                                             3
on September 17th, she went to clean her condominium for several days, prompting

neighbors again to complain. On September 21st, Franklin Township police responded

and informed Opdycke that she was not permitted to occupy the premises for any purpose

without first notifying the Police Department. Over the next several days, Opdyke’s

attorney and the Department of Health negotiated over the circumstances under which she

would have the unit cleaned. Before an understanding could be reached, however, and

without proper authorization, Opdycke returned to her condominium on the morning of

October 12th, 2001.

       By coincidence, Carey also went to inspect the unit that day. The events that

follow spawned this lawsuit. Upon Opdycke’s refusal to allow Carey entrance, she

phoned the Franklin Township police at the direction of her supervisor, Ken W. Daly.

First to arrive was Officer Edward J. Stout, Jr., but Opdycke refused to open the door to

him. Stout radioed Sergeant Haddon Stein for assistance. When he arrived, Stein called

Captain James L. Ferguson, who informed the officers that they were authorized to use

force to gain access to the condominium. After getting no response from Opdycke

despite repeated attempts, the officers began to pry open the door with a crowbar. This

prompted Opdycke to move a tea cart in front of the door.

       Shortly after that, Opdycke called through the door to the officers, “I’ve just been

released from a psychiatric ward and if you try forcing your way in here, I’ll hang

myself.” This brought a predictable reaction by the officers: a redoubled effort to open

Opdycke’s door. After several minutes of trying, Officer Stout was able to pry the door

                                             4
open about 12 inches. He squeezed himself partially inside and asked Opdyke to back

away. She did not, and Stout sprayed her with pepper spray. Soon Stout was able to

enter fully. He handcuffed Opdycke, saying he was taking her for a psychiatric

evaluation. Stout, aided by Stein, then escorted Opdycke to the patrol car; she refused to

get in and kicked Stein. The officers were finally able to put Opdycke in the car and take

her to the hospital. She was released three days later.

       Aside from leading to criminal proceedings against Opdycke, this incident also

prompted Opdycke, on October 19, 2001, to file a third-party complaint against Franklin

Township and its Department of Health in the pre-existing Society Hill lawsuit. In that

complaint, Opdycke demanded damages for the events of the 12th, as well as an

injunction to prevent future enforcement of the Notice of Abatement. She did not assert

any federal civil rights claims. Nearly a year later, on September 23, 2002, all parties

settled in an agreement that required Opdycke to remove her belongings from the

condominium, clean it, and allow Society Hill Condominiums and Franklin Township to

inspect it in preparation for its sale. Approval by the Superior Court took the form of a

consent order.

       Over a year after that, on October 14, 2003, Opdycke filed this case in the United

States District Court for the District of New Jersey. In an order dated November 30,

2005, the Court dismissed her federal claims as barred by the doctrine of res judicata and

dismissed her state claims without prejudice to refiling them in state court. Opdycke

appeals.

                                             5
                                              II.

       “The Full Faith and Credit Act, 28 U.S.C. § 1738, originally enacted in 1790, ch.

11, 1 Stat. 122, requires the federal court to ‘give the same preclusive effect to a state-

court judgment as another court of that State would give.’” Exxon Mobile Corp. v. Saudi

Basic Indus. Corp., 544 U.S. 280, 293 (2005) (quoting Parsons Steel, Inc. v. First Ala.

Bank, 474 U.S. 518, 523 (1986)); see also Migra v. Warren City Sch. Dist. Bd. of Educ.,

465 U.S. 75 (1984); Allen v. McCurry, 449 U.S. 90, 96 (1980). Therefore, New Jersey’s

own preclusion rules, known as the “Entire Controversy Doctrine,” govern whether this

federal suit is barred. Rycoline Prods., Inc. v. C&W Unlimited, 109 F.3d 883, 887 (3d

Cir. 1997).3

       New Jersey’s Entire Controversy Doctrine is codified in Rule 4:30A of the New

Jersey Rules of Civil Procedure: “Non-joinder of claims required to be joined by the

entire controversy doctrine shall result in the preclusion of the omitted claims to the

extent required by the entire controversy doctrine . . . .” Though bringing a third-party

complaint is not always mandatory, see N.J. R. CIV. P. 4:8-1(a),4 once brought it is subject

to the same rules of joinder as any other complaint, see id. 4:8-1(b) (“The mandatory



       3
         Appellees Stout, Stein, and Ferguson argue (and the District Court held) that the
federal law of res judicata governs in this situation. It does not, despite our
characterization of New Jersey’s Entire Controversy Doctrine in Rycoline Products as
that state’s “specific, idiosyncratic, application of traditional res judicata principles.” 109
F.3d at 886.
       4
        But see Crispin v. Volkswagenwerk, A.F., 343 A.2d 250 (N.J. 1984).

                                               6
joinder provisions of R. 4:30A shall apply to all affirmative claims assertible pursuant to

this rule . . . .”). Put another way, the Entire Controversy Doctrine “requires a party to

bring in one action all affirmative claims that it might have against another party[5] . . . or

be forever barred from bringing a subsequent action involving the same underlying facts.”

Rycoline Prods., 109 F.3d at 885 (internal quotation marks omitted) (citing Mystic Isle

Dev. Corp. v. Perskie & Nehmand, 662 A.2d 523 (N.J. 1995); Circle Chevrolet Co. v.

Giordano, Halleran & Ciesla, 662 A.2d 509 (N.J. 1995)). “[T]he central consideration is

whether the claims . . . arise from related facts or the same transaction or series of

transactions.” DiTrolio v. Antiles, 662 A.2d 494, 502 (N.J. 1995). Given that Opdycke

brought a third-party claim against Franklin Township and its Health Department, any

subsequent claims against Franklin Township or parties in privity with it6 that are within


       5
      The Entire Controversy Doctrine covers those in privity with parties as well.
McNeil v. Legislative Apportionment Comm’n, 828 A.2d 840, 859 (N.J. 2003).
       6
        To the extent that the individual defendants (Stout, Stein, Ferguson, Carey, and
Daly) are sued in their official capacities, they are, as a matter of law, in privity with
Franklin Township. Gregory v. Chehi, 843 F.2d 111, 119–20 (3d Cir. 1988). To the
extent that are sued in their individual capacities, traditional res judicata principles would
not place them in privity with Franklin Township. Mitchell v. Chapman, 343 F.3d 811,
823 (6th Cir. 2003) (citing cases); see Gregory, 843 F.2d at 119–20. We conclude,
however, that the Entire Controversy Doctrine is broader than traditional res judicata
principles and includes Opdycke’s claims against the individual defendants in that
capacity just as it does her official-capacity claims. See Peskin v. Liberty Mut. Ins. Co.,
520 A.2d 852, 860–62 (N.J. Super. Ct. Law Div. 1986) (“A component of the controversy
may not be withheld, and, if it is, the subsequent action must be dismissed.”).
       As for the Police and Health Departments, the District Court was correct to have
dismissed those entities because they are but arms of Franklin Township itself.
Bonenberger v. Plymouth Twp., 132 F.3d 20, 25 n.4 (3d Cir. 1997) (citing Colburn v.
Upper Darby Twp., 838 F.2d 663, 671 n.7 (3d Cir. 1988)).

                                               7
the doctrine are precluded by federal law.7

       Opdycke’s third-party complaint in the New Jersey Superior Court was styled as a

plea for injunctive relief against Franklin Township to prevent enforcement of its Notice

of Abatement. The termination of that claim may be enough by itself to bar this federal

suit. See Barreto-Rosa v. Varona-Mendez, 470 F.3d 42 (1st Cir. 2006) (applying Puerto

Rican law to hold that a § 1983 suit was barred subsequent to the voluntary dismissal of a

prior action for injunctive relief arising from of the same facts). The pleading, however,

after recounting the entire episode between Opdycke and the individual defendants on

October 12th, also requested “compensatory damages.” Though the complaint in this suit

is more specific as to the legal claims entitling her to damages, Opdycke’s third-party

complaint in state court, which was based on the same facts as here, was quite sufficient,

once the consent order issued, to bar these claims here.8 Indeed, Opdycke’s third-party

complaint itself acknowledges their interconnectedness:

                    ENTIRE CONTROVERSY DOCTRINE NOTICE
       This pleading raises facts which if proven could constitute a cause of action
       for Civil Rights violations against Catherine Opdycke by the Township of
       Franklin, the Franklin Township Health Department, Officer Edward J.
       Stout, Jr[.], Sergeant Stein of the Franklin Township Police Department,
       Health Officer Stephanie Carey, and other unknown officers of the same


       7
       For res judicata-style concerns, it is irrelevant whether Opdycke’s third-party
complaint was permissive or mandatory. But cf. infra (discussing England reservations).
The only relevant consideration here is that the third-party complaint was brought.
       8
       Consent decrees have the same preclusive effect as any other final judgment on
the merits. Interdynamics, Inc. v. Firma Wolf, 653 F.2d 93, 96–97 (3d Cir. 1981) (citing
Harding v. Harding, 198 U.S. 317 (1905); Burgess v. Seligman, 107 U.S. 20 (1882)).

                                              8
         Health Department. Third-party plaintiff is requesting that the court advise
         her if she needs to join these parties in this action in order to preserve her
         potential cause of action against these parties.

Answer to Verified Complaint and Verified Third-Party Complaint at 14, Society Hill at

Somerset II Condominium Ass’n v. Opdycke, No. SOM-C-12055-1 (N.J. Super. Ct. Law

Div. filed Oct. 19, 2001).9 The Entire Controversy Doctrine would bar this lawsuit in the


         9
          Opdycke’s attorney also raised the issue at a hearing in the New Jersey Superior
Court:
                 MR. APUZZO [Counsel for Opdycke]: One last point. In my
         pleadings, I raised the issue of the Entire Controversy Doctrine. [I] want to
         make sure I’m protected . . . with respect to whether [Opdycke] has any
         cause of action later on down the road.
                 ...
                 I’m referring to a possible cause of action that Miss Opdycke might
         want to file with respect to the township for civil rights violations.
                 THE COURT: I thought -- did you not include those in your answer
         and third-party complaint?
                 MR. APUZZO: Not as a -- I’ve raised the issue. I really didn’t
         address it completely as --
                 THE COURT: This case isn’t over. If you want to amend your
         pleadings, [you] certainly are free to make that application and may well be
         consented to or I’m going to grant as a practical matter.
                 MR. APUZZO: I’m asking that that particular cause of action be part
         of this litigation or be free to go to Federal Court and file the action.
                 THE COURT: Normally[, they would] be brought in this action - at
         least to the extent there’s any state rights. [If you w]ant to do it in Federal
         Court, obviously you’re free to do it in Federal Court.
                 THE COURT: Mr. Rainone [Counsel for Franklin Township and the
         Health Department].
                 MR. RAINONE: Unless this case is removed to the Federal Court, I
         don’t think you can bring in the Federal Court if you can bring all of those
         causes of action in the State Court . . . .
                 THE COURT: I understand your concern . . . .
                 MR. APUZZO: She might want to file in Federal Court, civil rights,
         and I don’t want to be precluded from doing that because we’ve had this
         action and [have it] later on argued that we’re subject to the Entire

                                                9
New Jersey courts, and it is therefore likewise barred in federal court. 28 U.S.C. § 1738.

       The last line of the excerpt reproduced above leaves us with one remaining item to

address. Opdycke contends that, when she was in state court, she specifically

reserved—pursuant to England v. Louisiana State Bd. of Med. Exam’rs, 375 U.S. 411

(1964)—the federal claims asserted here, thus preventing the ruling we issue today. So-

called “England reservations” are traditionally used to preserve a federal claim when a

federal court abstains from judgment to allow state court proceedings to resolve

potentially dispositive issues. See, e.g., Desi’s Pizza, Inc. v. City of Wilkes-Barre, 321
F.3d 411 (3d Cir. 2003); Instructional Sys., Inc. v. Computer Curriculum Corp., 35 F.3d
813 (3d Cir. 1994). Many courts of appeals have confined the use of England

reservations to those situations (i.e., when a federal court has first abstained). See 18B

CHARLES ALAN WRIGHT ET AL., FEDERAL PRACTICE AND PROCEDURE § 4471.1, at 250–53

(2d ed. 2002) (citing cases). Though we have recognized that exceptions to that general

rule do exist, see The Ivy Club v. Edwards, 943 F.2d 270 (3d Cir. 1991); Bradley v.

Pittsburgh Bd. of Educ., 913 F.2d 1064 (3d Cir. 1990), those cases represent “unique

circumstances that may never be repeated,” 18B WRIGHT, supra, § 4471.1, at 256

(referring to our decision in The Ivy Club).

       When a plaintiff chooses to litigate a controversy in state court, reserving potential



       Controversy Doctrine. That’s why I raised it in the pleadings.
               THE COURT: The record will reflect your concern [o]f your wish to
       file in Federal Court.

                                               10
federal claims for a subsequent federal suit under the auspices of England is ineffective.

England reservations are for plaintiffs that have been “displaced from federal court,”

Instructional Sys., 35 F.3d at 820, and “forced to litigate in state court,” Bradley, 913 F.2d

at 1071. On the other hand, “[a] plaintiff who elects to go to state court first is likely to

be precluded from a second federal action, even if an express reservation is attempted.”

18B WRIGHT, supra, § 4471.1, at 250 (emphasis added); see also Schuster v. Martin, 861
F.2d 1369, 1373–74 (5th Cir. 1988) (“[England] does not apply where the plaintiff

voluntarily chooses to pursue a state action first.”).

       The New Jersey Rules of Civil Procedure make clear that bringing a third-party

complaint is not mandatory as a general matter. See N.J. R. CIV. P. 4:8-1(a). Also, any

argument that New Jersey’s Entire Controversy Doctrine somehow mandated that

Opdycke bring her third-party complaint against Franklin Township is belied by the

allegations in the initial suit. That case involved a private dispute between Opdycke and

Society Hill (her condominium association) over the condition of her unit; Franklin

Township was not implicated, and its actions became relevant to the initial suit only after

it was filed. Though there is no doubt that Opdycke’s third-party complaint was proper,

neither was it required. Because she voluntarily brought her dispute against Franklin

Township in state court, Opdycke did not have the option of making an England

reservation and splitting her claims between state and federal court. The attempt to do so

was misplaced.

                                       *   *   *    *    *

                                               11
       In this context, we affirm the judgment of the District Court.10




       10
          The District Court dismissed Opdycke’s state-law claims without prejudice under
28 U.S.C. §§ 1367(c)(3) and (d), tolling any statute of limitations for 30 days so that they
could be re-filed in state court. Because those claims, just as much as the federal claims,
would be barred under New Jersey’s Entire Controversy Doctrine, we fail to see the need
to have chosen this route or to understand how it is an economical use of judicial
resources. Nevertheless, the defendants do not cross-appeal the District Court’s decision
in this regard, and we affirm that disposition as well.

                                             12